Title: To Benjamin Franklin from Samuel Cooper Johonnot, 1 January 1782
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Respected Sir
Geneva 1 Jan 1782
I recd your last Favour dated 5 November 1781 favd by Master Robert Montgomery. I must reiterate my Acknowledgements of Gratitude to you for your kind Offices to me & for your good Advice. Give me Leave to address you a Letter for my dear Grandfather your sincere Friend. Your Grandson is in good Health as well as myself. Please to remember me affectionately to your Grandson & the Brillon Family, & believe me to be with a fervent Wish for a Continuance of good Health & the Favours of Providence during the Course of the ensuing Year Your Excellency most obedt & humble Servant
S. Cooper Johonnot
 
Addressed: A Monsieur / Son Excellence le Docteur Franklin / Ministre Plenipotentiare / des Etats unis de l’Amerique / au prés de sa Majesté tres chretienne / a Passy / prés Paris
Notations in different hands: Cooper Johonnot Geneva 1. Janr. 1782. / Recommandée à Mr. Jaume de Lyon
